   Case 3:19-cv-02901-M Document 38 Filed 04/15/20                Page 1 of 2 PageID 175



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

F.M., an individual;
                           Plaintiff                CIVIL ACTION NO. 3:19-CV-02901

              -against-
                                                    PLAINTIFF’S NOTICE OF
BEST WESTERN INTERNATIONAL, INC.;
HYATT HOTELS CORPORATION; AND RED                   VOLUNTARY DISMISSAL WITHOUT
LION HOTELS CORPORATION,                            PREJUDICE

                            Defendants


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff files this Notice of Voluntary

Dismissal Without Prejudice as to all Defendants.

       Accordingly, Plaintiff hereby requests that the Court dismiss all Defendants from this

matter, without prejudice, pursuant to Federal Rule of Civil Procedure 41.

Dated: April 15, 2020

                                             Respectfully submitted,

                                             THE LANIER LAW FIRM, P.C.

                                             /s/ W. Mark Lanier                   .
                                             W. Mark Lanier
                                             Texas State Bar No.: 11934600
                                             WML@lanierlawfirm.com
                                             Monica Cooper
                                             State Bar No.: 24071344
                                             Monica.Cooper@lanierlawfirm.com
                                             10940 W. Sam Houston Pwky North, Suite 100
                                             Houston, Texas 77064
                                             Telephone: (713) 659-5200
                                             Facsimile: (713) 659-2204

                                             Attorneys for Plaintiff F.M.
   Case 3:19-cv-02901-M Document 38 Filed 04/15/20                Page 2 of 2 PageID 176



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to

the registered CM/ECF participants.


                                            /s/W. Mark Lanier
                                            W. Mark Lanier




                                                2
